DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
No IDS has been filed.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Priority of US application 13/110,685 filed 5/18/2011 is acknowledged.

Double Patenting
The Double Patenting rejection over US Applications 16/399991 and 16/795973 and US Patent 10,538,814 is withdrawn in view of the terminal disclaimer filed 1/12/2022.
Terminal Disclaimer
The terminal disclaimer filed on 1/12/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Applications 16/399991 and 16/795973 and US Patent 10,538,814 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
	The instant rejection is maintained for reasons or record.	
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claim 1-11, 13, 14 and 16-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee et al. (US 2011/0294699) in view of Mir et al. (US 2010/0120038).
Lee et al. teach amplification, detection and sequencing of short-stranded nucleic acid (Abstract) by multiplex PCR in a single reaction volume; Lee et al. teach cell free fetal DNA (par. 0005) and that cell free DNA can be extracted from blood for cancer diagnostics (par. 0039 and 0085-0088), as in claims 1, step (a), 6, and 16. 

Lee et al. teach sequencing short stranded DNA (Abstract and 0020), wherein high throughput sequencing would have been obvious to one of ordinary skill because it was well known at the time of instant filing, as in claim 1, step (c). Examiner Takes Office Notice per MPEP 2144.03.
Lee et al. do not teach nested pcr of at least 10 different loci in one reaction volume, as in claim 1, step (b).
Mir et al. teach “nested” PCR (par. 0058) in combination with multiplex PCR of target loci in a single sample (par. 0109, 0115 and 01116), as in claim 1, step (b), 7 and claim 11.
Claims 8-11 are drawn to semi-nested, hemi-nested, one-sided PCR which are variations of nested PCR taught by Mir et al. and are well known to those of skill in the art at the time of filing. Examiner Takes Office Notice per MPEP 2144.03.
With regard to claims 13-14 and 19-20 the claims contain result-oriented parameters known per se from the prior art or being slight constructional changes which come within the scope of the customary practice followed by the persons skilled in the art. The limitations addressed in the claims do not involve an inventive step.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the method of Lee et al. for multiplex PCR of target loci in a single sample with the method of Mir et al. for performing nested PCR on target loci in one reaction. Mir et al. provide motivation by teaching that nesting can be .

Claims 12 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee et al. (US 2011/0294699) in view of Mir et al. (US 2010/0120038) as applied to claims 1-11, 13, 14 and 16-20 above and further in view of Varley et al. (Genome research, vol. 18 (2008) pages 1844-1850).
Claims 12 and 15 are drawn to barcoding PCR, i.e. barcode and pool samples together, and attaching a sequencing tag.
Varley et al. teach sample specific barcodes and sequence tags 454A /454B (Figure 2) in Nested Patch PCR (page 1845, col. 2, par. 2) implemented in multiplex detection of SNPs of candidate genes (i.e. target loci).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined Lee et al. and Mir et al. for single volume PCR for multi-loci detection in cfDNA with Varley et al. for barcoding, multiplexing and nested PCR of sequences for SNP detection.  Varley et al. provide motivation by teaching that their method allows for highly multiplex mutation discovery in candidate genes for multiple samples in parallel. One of skill in the art would have had a reasonable . 

Response to Arguments
Applicant's arguments filed 1/12/2022 have been fully considered but they are not persuasive. 
Applicants argue (Remarks, page 6) that Lee et al. teach away from the workflow of the presently claimed invention because Lee et al. teach amplification initiated by the inside primer vs. the present workflow which uses an outside primer first and then an inside primer, i.e. nesting.
In response, Lee et al. are relied upon to teach that multiplex reactions in a single volume of 500 or more target nucleic acids of cfDNA are known. Lee et al. does after all teach using an outside primer and one of skill in the art would know how to initiate standard PCR techniques with an outside primer, followed by nested PCR. Mir et al. teach nested PCR which inherently includes having first used an outside primer. 
Applicants quote (Remarks, page 7) MPEP 2143.01(VI) asserting that the proposed modification or combination of the prior art would change the principle of operation, then the teachings of the references are not sufficient.
In response, the MPEP also sates, in section 2141:
The Federal Circuit in Perfect Web also discussed the role of common sense in the determination of obviousness. The district court had cited KSR for the proposition that "[a] person of ordinary skill is also a person of ordinary creativity, not an automaton,” and found that "the final step [of the claimed invention] is merely the logical result of common sense application of the maxim ‘try, try again.’" In affirming the district KSR decision.

The claimed method is broadly drawn to a combination of well known PCR techniques into a single method as applied to cfDNA. The claimed method is not proposing modifications that would change the principle operation of each of the claimed components.  Additionally, the amplification of the cfDNA does not present challenges that one of skill in the art wouldn’t be aware of or known at time of the instant invention.
Applicant’s claims are drawn to simply using known technologies on cfDNA which has the same characteristics of any other DNA. Furthermore, the teaching of Lee et al. is specific to short fragments including cfDNA. Therefore, absent secondary considerations, Applicants should explain why the combination of teachings would not work. 
Applicants cite (Remarks, page 8) their specification which teaches that the instant application demonstrated successful 1200-plex and 9600-plex nested PCR amplification of cell free DNA.
Applicants have not explained why the 1200-plex or 9600-plex nested PCR would not be possible by combining the technology of Lee et al. and Mir et al. Additionally Mir et al. teach that X times Y targets can be analyzed in a single assay, for example 10,000 target nucleic acids (par. 0109).
Applicants argue that a person of ordinary skill would not have applied nested PCR of Mir on cell free DNA with a reasonable expectation of success.
In response, Applicants have not supplied evidence that combining the teachings would not work on cell free DNA. Cell free DNA has the same structure and 

Other Noted Prior Art
Melo et al. 2010/0273159 (teaching multiplex PCR, nested PCR par. 0005, 0010, 0011, and 0093; unlimited number of targets “n” using 4n+2 primers in par. 0013).
E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Anna Skibinsky/
Primary Examiner, AU 1631